Citation Nr: 0608164	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  02-14 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his father




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to 
January 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 decision by the RO.

This case was previously before the Board in October 2004.  
At that time, it was remanded for additional development.

For the reasons set forth below, this appeal is again being 
REMANDED for additional development.  VA will notify the 
veteran if further action is required on his part.


REMAND

When the Board remanded this case in October 2004, it 
requested, among other things, that the necessary steps be 
taken to obtain complete treatment records from two of the 
veteran's private care providers; Donald W. Greve, D.C. and 
Charles R. Dodds, M.D.  In December 2004, the veteran was 
asked to provide releases so that VA could assist him in 
procuring records from these providers.  The veteran did not 
comply.  However, it appears from a statement, dated in 
January 2006, that the veteran refrained from submitting new 
releases only because he believed that the identified 
providers were affiliated with Trover Clinic, a facility for 
which he had executed a release "years ago."

In this regard, the Board notes that the veteran did, in 
fact, execute a release for Trover Clinic in August 2001, in 
connection with his original claim for service connection.  
However, that release was valid for only 180 days, and has 
since expired.  Moreover, while it is clear from the record 
that Dr. Dodds is affiliated with Trover Clinic, there is no 
indication that Dr. Greve has any such affiliation.  
Accordingly, it appears that a separate release is required 
for each of these providers.  Because the veteran's January 
2006 statement indicates that he may not have understood 
these facts, the Board will extend him another opportunity to 
provide releases for Dr. Greve and Trover Clinic (including 
any records from Dr. Dodds).  In addition, because the record 
also suggests that the veteran received treatment for 
psychiatric difficulties (including Zoloft) from a family 
physician in or around early 1996-prior to seeking help at 
Trover Clinic-and shows that he was hospitalized for 
psychiatric difficulties at the Regional Medical Center in 
Madisonville, Kentucky in March 2002, he should be asked to 
provide releases for the records of that treatment as well.  
38 C.F.R. § 3.159(e)(2) (2005).

Pursuant to the Board's October 2004 remand of this case, 
additional evidence was obtained and associated with the 
veteran's claims file.  Included in the evidence are 
statements indicating that the veteran has applied for (and 
been denied) disability benefits from the Social Security 
Administration (SSA).  Thus far, it does not appear that any 
attempt has been made to obtain a copy of the SSA's decision 
or the evidence underlying it.  Because the records from SSA 
could contain information relevant to the veteran's VA claim, 
they should be obtained.  38 U.S.C.A. § 5103A(b), (c) (West 
2002); 38 C.F.R. § 3.159(c)(1)-(3) (2005).

Efforts should also be undertaken to obtain records of any 
additional treatment the veteran may have received for 
psychiatric difficulties at the VA Clinic in Evansville, 
Indiana, since the time that such records were last procured 
in November 2005.  This will ensure that his claim is 
adjudicated on as complete a record as possible.  See also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is 
charged with constructive notice of medical evidence in its 
possession).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the veteran to provide releases for 
all relevant records of treatment from Dr. 
Greve; the Trover Clinic (including any 
treatment he received from Dr. Dodds); the 
Regional Medical Center in Madisonville, 
Kentucky; the family physician who treated 
him in early 1996; and another other private 
care provider who has ever treated him for 
psychiatric difficulties.  If he provides 
appropriate release(s), make efforts to 
obtain the records of his treatment, 
following the procedures set forth in 
38 C.F.R. § 3.159.  The response(s) received, 
and any evidence obtained, should be 
associated with the claims file.

2.  Obtain copies of any records pertaining 
to the veteran's application(s) for SSA 
disability benefits, to include any medical 
records considered in connection with his 
application(s), and any decisions entered, 
following the procedures set forth in 
38 C.F.R. § 3.159.  The response(s) received, 
and any evidence obtained, should be 
associated with the claims file.

3.  Obtain copies of all relevant records of 
the veteran's treatment for psychiatric 
difficulties at the VA Clinic in Evansville, 
Indiana since November 1, 2005.  The evidence 
obtained should be associated with the claims 
file.

4.  Thereafter, if additional evidence is 
obtained as a result of the actions outlined 
in the foregoing paragraphs, return the 
claims file to the VA examiner who evaluated 
the veteran in September 2005.  The examiner 
should be asked to review the expanded record 
and to prepare a supplemental report 
indicating the extent to which, if any, the 
additional evidence impacts on his prior 
opinion as to etiology of the veteran's 
current psychiatric disability.  If the 
physician who examined the veteran in 
September 2005 is unavailable, schedule the 
veteran for an examination with another 
physician for purposes of obtaining the 
requested information.  In either case, the 
physician preparing the report should, if 
feasible, offer an opinion as to whether it 
is at least as likely as not (i.e., whether 
it is 50 percent or more probable) that the 
veteran's current psychiatric disability can 
be attributed to his period of active 
military service.  A complete rationale 
should be provided.

5.  After all of the foregoing actions have 
been completed, take adjudicatory action on 
the veteran's claim for service connection 
for a psychiatric disability.  If the benefit 
sought remains denied, furnish a supplemental 
statement of the case (SSOC) to the veteran 
and his representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


